 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 ROGER YANG
   Assistant United States Attorney                                                FILED
 3 501 I Street, Suite 10-100                                                      Jul 02, 2021
   Sacramento, CA 95814                                                        CLERK, U.S. DISTRICT COURT

 4 Telephone: (916) 554-2700                                                 EASTERN DISTRICT OF CALIFORNIA


   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                         CASE NO. 2:21-CR-0128 KJM

12                               Plaintiff,            [PROPOSED] ORDER FOR ISSUANCE OF
                                                       ARREST WARRANT
13                         v.

14   RYAN KENT WHEELER,

15                              Defendant.

16                                                 ORDER
17         The Court, having reviewed the Information in this matter, and the request of the United States

18 for issuance of an arrest warrant and finding good cause therefor, hereby ORDERS that an arrest warrant

19 issue commanding any authorized law enforcement officer to arrest and bring before a United States

20 Magistrate Judge without unnecessary delay RYAN KENT WHELLER, who is charged, by
21 Information, with violations of 18 U.S.C. §2251(a) – Sexual Exploitation of a Minor and 18 U.S.C.

22 §2252(a)(4)(B) – Possession of Child Pornography.

23

24   Dated:     July 2, 2021

25                                                         Hon. Allison Claire
                                                           U.S. MAGISTRATE JUDGE
26

27

28


      ORDER FOR ISSUANCE OF ARREST WARRANT             1
